Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 as filed November 19, 2020 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 was considered.

Claim Objections
Claim 2-6 are objected to because of the following informalities: 
Claims 2-6:  the preamble should reference “the solid cosmetic”.  
Claims 4 and 6:  “a content” should recite “the content” and “a total amount” should recite “the total amount”.
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US 2015/0320647, published November 12, 2015) in view of Takeda et al. (US 2008/0188569, published August 7, 2008) and Ting-Jenulis et al. (US 2010/0015082, published January 21, 2010).
	Shirai teach solid powdery cosmetic compositions comprising an oil phase in an amount of 20 wt% or more, said oily phase comprising at least one non-volatile oil inclusive of non-volatile hydrocarbon oils selected from fatty esters; a pulverulent phase comprising at least one non-spherical filler (plate-like powder) in an amount of 40 wt% or more; and at least one hydrophobic film forming polymer (title; abstract; paragraphs [0068], [0070]-[0071], [0091], [0098]-[0113], [0707]; claims), as required by instant claim 4.  The composition is obtainable by a process comprising the steps of mixing said oil phase, said polymer(s), said pulverulent phase and at least one additional solvent that is a volatile organic solvent selected from inter alia as required by instant claim 3.
	Non-volatile fatty esters include esters of diol dimers and of diacid dimers, copolymers of diol dimer and of diacid dimer, copolymers of polyols and of diacid dimers (paragraphs [0105]-[0107], [0111]), as required by instant claim 2.  
	The pulverulent phase may further comprise pearlescent agents or nacres such as titanium mica coated with an iron oxide (paragraphs [0726]-[0734]; Table 4), as required by instant claim 5. 
	The film forming polymer may be present in an amount of 0.1 wt% or more (paragraph [0068]).
	Shirai do not teach an ester oil that is insoluble in the hydrocarbon solvent and that has a hydroxyl value of 40 to 85 as required by claim 1.
	Shirai do not teach the ester comprises polyglyceryl-2 isostearate / dimer dilinolate copolymer, hydrogenated castor oil / sebacic acid copolymer or/and a dimer dilinoleic acid hydrogenated castor oil as required by claim 3.
	Shirai do not teach 0.1 to 5 wt% of the ester oil as required by claim 6.
	These deficiencies are made up for in the teachings of Takeda and Ting-Jenulis.
	Takeda teach cosmetics comprising a hydroxyl compound obtained by the reaction of a di- or higher-valent alcohol / diglycerin with a monovalent carboxylic acid / isostearic acid and dimer acid such as linoleic acid; the hydroxyl compounds have a high hydroxyl value of about 30 to 80 (title; abstract; paragraphs [0025]-[0026], [0033], [0038], [0093]; Table 2; claims).  The hydroxyl compound may provide good emollient property, good moisturizing property, good oily feeling, affinity, storage stability, and safety to the skin (paragraph [0016]).  In contrast, as required by instant claim 6.
	Ting-Jenulis teach color cosmetic compositions comprising polyglyceryl-2 isostearate / dimer dilinoleate copolymer as a film former which is commercially available under the trade name HAILUCENT ISDA (“Hailucent ISDA”, hydroxyl value of 55 as evidenced by page 24 of the instant specification) (title; abstract; paragraphs [0007], [0016]; claims).  When used in combination with a rosin acid ester film former, the color compositions have exceptionally long wear and transfer-resistant characteristics (abstract; paragraph [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid powdery cosmetic compositions of Shirai to further comprise 0.5 to 70 wt% of the hydroxyl compounds of Takeda which are the reaction products of diglycerin with isostearic acid with linoleic acid and which have a high hydroxyl value of about 30 to 80 because these compounds may provide numerous cosmetic benefits inclusive of good emollient property and good moisturizing property.  There would be a reasonable expectation of success because the hydroxyl compounds of Takeda fall within the genus of non-volatile fatty esters embraced by Shirai inclusive of esters of diol dimers and of diacid dimers.
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute polyglyceryl-2 isostearate / dimer dilinoleate copolymer as taught by Ting-Jenulis for the hydroxyl compounds which are the reaction products of diglycerin with isostearic acid with linoleic acid in the solid powdery .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motoki (US 2018/0028414) teaches a method for producing solid powder cosmetic material comprising the steps of preparing a slurry by mixing a cosmetic base material containing a powder ingredient and an oily ingredient and a step of compression molding (title; abstract; claims).
Gordon (US 4,534,963) teaches a pressed powder cosmetic comprising about 40 to 80 wt% nacreous material and a binder; the cosmetic is prepared by blending the ingredients and compacting (title; abstract; column 6, lines 9-33; claims).
Kakehi (WO 2019/138793 A1) teaches a method for producing a solid powder cosmetic comprising 70 to 95 wt% of a powder component and 5 to 30 wt% of an oil component comprising a hydrogenated castor oil fatty acid ester and a heavy liquid isoparaffin (title; abstract).
Kim et al. (WO 2018/030706 A1, as evidenced by US 2019/0175457) teach molded powder makeup cosmetic compositions comprising a gel phase comprising an oil inclusive of an ester-based oil inclusive of inter alia hydrogenated castor oil dimer dilinolate or/and polyglyceryl-2 isostearate / dimer dilinolate copolymer and a hydrocarbon-based oil inclusive of inter alia isododecane (title; abstract; paragraph [0034]; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633